EXHIBIT 10.33
 
SHARED SERVICES AND REIMBURSEMENT AGREEMENT
 
Dated as of February 15, 2011


The parties to this Shared Services and Reimbursement Agreement are Circle
Entertainment Inc., a Delaware corporation (“Circle”) and Function (X) Inc., a
Delaware corporation (“Function (X)”).  Circle and Function (X) are sometimes
referred to collectively hereinafter as the “parties” or individually as a
“party.”


Circle, through various subsidiaries, is engaged in various activities,
including the development of location-based entertainment concepts utilizing the
SkyView™ technology.  Function (X) is engaged in activities relating to new
concepts in the media and technology space.  Shares of Circle common stock and
shares of Function (X) common stock are registered for public trading under the
Securities Exchange Act of 1934.


Each of Circle and Function (X) has determined it is in its best interest to
share certain capabilities by virtue of its executive management, principally
the services of Mitchell J Nelson, as general counsel, and other resources
consisting of support personnel and administrative assistants relating to the
administrative and overhead costs and services to be performed in support
thereof (“Support”), and the parties have determined that it is efficient and
economical to do so as long as the functions they perform are satisfactory and
meet the expectations of both parties and the costs and expenses therefore are
allocated and reimbursed appropriately.  Accordingly, each of Circle, on the one
hand, and Function (X), on the other hand, wishes to permit such personnel and
Support to be performed for the other, on the terms and conditions set forth in
this Agreement.


In consideration of the mutual agreements, provisions and covenants contained in
this Agreement and for other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.  Shared Services.
 
1.1        Services.
 
(a)        Services.  Subject to the terms of this Agreement, during the Term
(as hereinafter defined), Mitchell J. Nelson (“Nelson”) and Support shall
perform services described on Schedule 1.1(a) to this Agreement (the “Provided
Services”) for Circle and Function (X).  As general counsel to both Circle and
Function (X), Nelson has signed employment agreements permitting him to
undertake work and services for other parties so long as he devotes the time
necessary to satisfy his responsibilities and obligations as general counsel to
each company with the degree of care, diligence and effort commensurate with the
position.  In connection with such performance, he will be utilizing Support.
 
 
 

--------------------------------------------------------------------------------

 
 
1.2        Determination of Services to be Performed.  Quarterly, or with such
other frequency as the parties may mutually determine, one Service
Representative (as hereinafter defined) from Function (X) and one Services
Representative from Circle shall meet either in person, at a time and place
mutually determined, or by telephone, at a time mutually determined, to review
whether the needs of the parties hereto with respect to Provided Services have
been satisfied and to review the allocation to the parties hereto of their
respective responsibilities to pay for Support and make appropriate
reimbursements. The allocation of the Support shall take into account the
reasonable commercial needs fulfilled and be based upon the Provided
Services.  The parties acknowledge that from time to time, the Provided Services
may be required more by one party than the other, but generally it is
anticipated to be relatively equal over the term of this Agreement.
 
1.3       Service Representatives.  Each party shall maintain a representative,
who may be relied upon exclusively in dealing with the other party under this
Agreement for purposes of determining whether the Provided Services to be
performed hereunder have been fairly allocated to satisfy its own needs and, if
appropriate, reimbursed (each, a “Service Representative”).  Concurrently with
the execution and delivery of this Agreement, each party is identifying its
initial Services Representative as its President or Chief Executive
Officer.  Either Party may change Services Representative at any time by giving
written notice to the other party.  In performing its obligations with respect
to Provided Services under this Agreement, a party shall be entitled to rely
upon any instructions, authorizations, approvals or other information provided
by the Services Representative of the other party.
 
1.4        Personal Nature of Services.
 
(a)        The Provided Services to be provided to each party hereunder are
personal in nature.  Neither party may assign or encumber this Agreement or any
of its rights or obligations hereunder or delegate or subcontract any
performance or other obligation hereunder without the prior written consent of
the other party.
 
(b)        The parties agree that matters which Mitchell J. Nelson will work on
are confidential to the respective party and that he shall be entitled to
preserve the confidentiality of the attorney client relationship with each.  The
parties further acknowledge that their respective lines of business are not
competitive and there is no conflict of interest or corporate opportunity
created with respect to or owed to the other party as a result of his
performance of the duties as chief legal officer and general counsel to each.
 
1.5        Employment Contracts of Key Personnel.  From time to time after the
date hereof the parties may enter into modifications of employment agreements
with employees who may be expected to perform Provided Services hereunder.  Each
of the parties shall use its reasonable commercial efforts to cause any such
employment agreement to contain an appropriate provision whereby the employee
acknowledges and agrees that performing such Provided Services under this
Agreement may be part of the employee’s duties from time to time as directed by
the employer and that such employee shall be bound and obligated to comply with
any reasonable non-disclosure and  assignment of invention agreements that the
recipient of services pursuant to this Agreement generally requires to be signed
by its own employees; provided, however,  that the employer of an employee who
is providing services to the other party pursuant to this Agreement shall not be
liable or responsible for any breach committed by its own employee(s) of
such  non-disclosure and  assignment of invention agreements, without the
party’s knowledge or complicity.
 
 
-2-

--------------------------------------------------------------------------------

 
 
1.6       Compliance with Laws.  Each party shall comply with all applicable
laws, codes, regulations, ordinances and rules with respect to the Provided
Services to be performed hereunder, and shall procure and maintain all permits
or licenses that may be required at any time in connection with the performance
of the Provided Services.
 
1.7       No Additional Resources.  In providing Provided Services hereunder, no
party shall be obligated to hire any additional employees, maintain the
employment of any specific employee or purchase, lease or license any additional
equipment or materials.
 
1.8       Cooperation.  To the extent required in the reasonable determination
of a party performing Provided Services hereunder, the party receiving such
services shall cooperate with the performing party in all reasonable respects in
the provision of such Provided Services.
 
1.9        Force Majeure.  Each party shall be excused from its obligations
pursuant to this Agreement to the extent performance thereof is prevented by any
act of God, war, riot, fire, explosion, accident, flood, sabotage or acts of
terrorism, lack of (despite reasonable efforts to obtain) adequate labor or
material, compliance with governmental requests, laws, regulations, orders or
actions, breakage or failure of machinery or apparatus, failure of a third party
to perform, or any other cause or circumstances beyond the reasonable control of
the performing party.
 
2.          Term.
 
2.1        Term and Termination.  This Agreement is effective on the date hereof
and shall remain in force and effect until December 31, 2011 (the “Term”);
provided, however, that the Term may be extended or earlier terminated by the
mutual written agreement of the parties, or may be earlier terminated upon 30
days’ prior written notice from either party to the other party.
 
2.2        Independent Representative.  For purposes of this Agreement, the
“Independent Representative” of a party shall mean the Audit Committee of such
party’s Board of Directors.
 
3.          Payments.
 
3.1        Compensation and Reimbursement Factors.
 
(a)        The employment agreements for Nelson with Function (X) and Circle
(the “Function X Employment Agreement” and “Circle Employment Agreement”,
respectively) as currently in effect have been delivered to the
parties.  Function (X) has agreed to initially advance the base salary under
each Employment Agreement and to advance the company-paid portion of benefits
for health, dental and vision insurance (the “Benefit Programs”) (programs
Circle now also provides) under its programs to which Nelson shall be entitled,
and Circle shall be responsible for reimbursing Function (X) from time to time
for the advance of base salary and an allocable share of the costs and expenses
for the Benefit Programs, based on a 50/50 sharing.  To the extent that Nelson
is entitled to any bonus, stock options, or other compensation in addition to
his base salary, such compensation shall be paid directly by each party to
Nelson in accordance with the applicable employment agreement.  If at any time,
Function (X) no longer undertakes to advance for the full base salary and/or the
Benefit Programs, then each party shall be responsible for the direct payment to
Nelson of its share of base salary and/or the Benefit Programs pursuant to each
employment agreement in accordance with its ordinary payroll practices.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(b)        With respect to the Support portion of the Provided Services, each
party shall be responsible for its allocable share of the costs and expenses
relating to such portion of the Provided Services applicable to it.  In general,
such services shall be based on an allocation of time and overhead prepared by
Nelson and subject to review by the Independent  Representatives.  Such
allocation shall be based upon factors in good faith discretion considered to be
relevant and appropriate under the particular circumstances, including primarily
the costs and burden of providing the support portion of the Provided Services,
the time required and the compensation received by the person supplying the
support portion of the Provided Services, with an amount attributable to
overhead (such as rent, utilities, and similar costs).
 
(c)         It is understood and agreed that it shall not be necessary to keep
detailed time records of the allocation made, and in general, it is presumed
that the Support shall be equally divided between the parties, with the
presumption over the term of the Agreement that the allocation of the Support
will, in general, follow the allocation of the Provided Services.
 
(d)        Prior to the date of this Agreement, the parties hereto may have
performed certain of the services contemplated hereunder.  Promptly after the
execution and delivery of this Agreement, each party shall deliver to the other
parties a description of all such services previously performed, and the parties
shall in good faith determine and pay the net compensation due using the factors
described in this Section 3.1.
 
3.2        Quarterly Determination of Net Payment.
 
On one or more mutually convenient days during the last 15 days of each January,
April, July, October, commencing April 2011, each of the parties hereto shall
cause a duly authorized representative (who need not be a Services
Representative) to meet with the other party’s duly authorized representative to
(i) determine the net payment due from one party to the other hereunder during
the calendar quarter ended on the last day of the preceding month, and (ii)
prepare a report in reasonable detail with respect to the services so performed,
including the net payment due.  At or prior to such meetings, Nelson shall (if
requested) furnish the other party with advice as to the matter generally
handled during the preceding calendar quarter.  The parties hereto shall,
through such meetings of their Service Representatives, use their reasonable,
good-faith efforts to determine the net payments due in accordance with the
factors described in Section 3.1(a) hereof.  In general it is assumed that
Nelson shall devote approximately equal efforts for each company in performance
of the responsibilities, although quarter to quarter time may vary depending on
each party’s requirements.  While it is anticipated that the Provided Services
for each party will generally be similar in time commitment, each party shall
have an Independent Representative review the amount relating to the Provided
Services for each party on a quarterly basis. The Service Representative shall
recommend to the Independent Representative of each party the net payment to be
made for review and approval.  If the Independent Representatives deem the
adjustment to be appropriate, then they shall approve the reimbursement or
payment (as the case may be).  If the Independent Representative of either party
raises questions or issues with respect to the report, the parties shall cause
their duly authorized representatives to meet promptly to address such questions
or issues in good faith and, if appropriate, prepare a revised report.  If the
report is approved by the Independent Representative of each party, then the net
payment due as shown in the report shall be promptly paid, but in any event not
more than 30 days after approval by the Independent Representatives.
 
 
-4-

--------------------------------------------------------------------------------

 
 
4.          Confidentiality.
 
(a)         In the course of performance of the Provided Services hereunder, the
parties may disclose or deliver to each other Confidential Information (as
hereinafter defined), and nothing in this Agreement shall prohibit the
possession by a party hereto of any such Confidential Information, subject in
all events to all of the provisions set forth below in this Section 4.  The
parties wish to assure that all Confidential Information is protected from
unwanted disclosures.  Therefore, during and after the Term, the Receiving Party
(as hereinafter defined) shall, and shall cause all of its Representatives (as
hereinafter defined) to, keep the Confidential Information strictly
confidential, not disclose any of the Confidential Information to any Person
outside its organization, not exploit such Confidential Information for its own
benefit or the benefit of another,  unless in each case the Protected Party (as
hereinafter defined) gives its express, prior written consent to the contrary.
 
(b)       Without limiting the foregoing, the Receiving Party shall disclose
Confidential Information only to individuals within its organization (including
legal, accounting, financial and other professional advisers) only if such
individuals have a need to know such Confidential Information in the course of
the performance of their duties and who are bound by a written agreement or
applicable codes of professional conduct to protect the confidentiality of such
Confidential Information.  The Receiving Party shall promptly report to the
Protected Party any actual or suspected violation of the terms of this Section 4
and will take all reasonable further steps requested by the Protected Party to
prevent, control or remedy any such violation.  In addition, the parties
acknowledge that each other party is or may be a public company.  Therefore,
each party shall advise each of its employees, representatives and advisors that
may be involved in performing Provided Services hereunder that the federal and
state securities laws prohibit any person who has material, non-public
information about a company from purchasing or selling securities of such a
company or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities.
 
(c)        The obligations of the Receiving Party under this Section 4 shall not
apply to the extent that such Confidential Information:
 
(i)    is generally known to the public at the time of disclosure or becomes
generally known without the Receiving Party violating this Section 4;


(ii)   is in the Receiving Party’s possession at the time of disclosure
otherwise than as a result of Receiving Party’s breach of any legal obligation;


(iii)  becomes known to the Receiving Party through disclosure by sources other
than the Protected Party having the legal right to disclose such Confidential
Information;


(iv) is, and can be conclusively shown to have been, independently developed by
the Receiving Party without reference to or reliance upon the Confidential
Information;


(v)  is required to be disclosed by the Receiving Party in order for the
Receiving Party to comply with applicable laws and regulations, provided that
the Receiving Party provides prior written notice of such required disclosure to
the Protected Party;


(vi) is utilized by the Receiving Party in connection with the business dealings
and transactions between the Receiving Party and the Protected  Party; or


(vii)as utilized by the Receiving Party to enforce its rights under this
Agreement.


 
-5-

--------------------------------------------------------------------------------

 
 
(d)        The Receiving Party shall not by virtue of this Agreement receive any
right, title or interest in, or any license or right to use, the Confidential
Information of the Protected Party or any patent, copyright, trade secret,
trademark or other intellectual property rights therein, by implication or
otherwise.
 
(e)        The Receiving Party shall, upon the termination of this Agreement or
the request of the Protected Party, deliver to the Protected Party all
Confidential Information of the Protected Party (and all copies and
reproductions thereof).  In addition, the Receiving Party shall destroy:  (i)
any notes, reports or other documents prepared by the Receiving Party which
contain Confidential Information of the Protected Party; and (ii) any
Confidential Information of the Protected Party (and all copies and
reproductions thereof) which is in electronic form or cannot otherwise be
returned to the Protected Party.
 
(f)         Each of the parties acknowledges and agrees that money damages would
not be a sufficient remedy to any Protected Party hereunder for any breach of
this Section 4 by the Receiving Party, and that the Protected Party shall be
entitled to equitable relief, including injunction and specific performance, in
the event of any breach of any of the provisions of this Section 4, without
being required to post any bond or other security, or prove damages or an
inadequate remedy at law, in connection with such relief.  Such remedies shall
not be deemed to be the exclusive remedies for a breach of this Section 4, but
shall be in addition to all other remedies available at law or equity.
 
(g)       As used herein:
 
(i)  “Confidential Information” means all trade secrets or confidential or
proprietary information relating to a party (as used in this Section 4, the
“Protected Party”) in any format or medium that may be disclosed or delivered
to, received by or discovered by another party hereto (as used in this Section
4, the “Receiving Party”).  Without limitation, the term “Confidential
Information” shall include any notes, analyses, compilations, studies,
interpretations, memoranda or other documents prepared by or on behalf of the
Receiving Party that contain, reflect or are based upon, in whole or in part,
any Confidential Information obtained by the Receiving Party.


(ii)  “Representative” means, with respect to any party, the directors,
officers, partners, trustees, employees, Affiliates, subsidiaries, agents,
representatives, consultants, accountants, financial advisors, experts, legal
counsel, and other advisors to such party.


(iii)  A “Person” means an individual, corporation, limited partnership, general
partnership, limited liability company, societe anonyme, association,
organization, sole proprietorship, or any other entity whatsoever, wherever
formed or wherever located, or a government (or political subdivision thereof),
or governmental agency.


(iv)  An “Affiliate” means, when used with reference to a specified party, (i)
any party who directly or indirectly through one or more intermediaries
controls, is controlled by, or is under common control with the specified party,
or (ii) any party who is a member of the immediate family of such party.


5.          Indemnification.
 
5.1        Indemnification.
 
(a)        Each party to this Agreement (the “Indemnifying Party”)  shall
protect, indemnify and hold harmless the other party performing, and such
party’s employees (including without limitation each and every employee who
actually performs such services), shareholders, officers, directors, affiliates,
and subsidiaries, and their respective successors and assigns (each, an
“Indemnified Party”), from and against any and all losses, damages, liabilities,
claims, demands, causes of action and expenses of any kind (collectively,
“Losses”) arising from the performance of this Agreement by such party pursuant
to this Agreement, except to the extent any such Losses result from the gross
negligence or willful misconduct of an Indemnified Party; provided, however,
that any indemnification hereunder shall be limited as provided in Section 5.2
hereof.  The indemnification obligations of each Indemnifying Party under this
Section 5.1 shall survive any termination of this Agreement.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(b)        If any claim shall be made or proceeding instituted (collectively, a
“Claim”) against any Indemnified Party for which indemnity will be sought
pursuant to this Agreement, such Indemnified Party shall promptly notify the
Indemnifying Party in writing (an “Indemnification Notice”).  The Indemnifying
Party, within ten (10) days following receipt of the Indemnification Notice,
shall retain counsel reasonably satisfactory to the Indemnified Party to
represent the Indemnified Party.  The approval of counsel by the Indemnified
Party shall not be unreasonably withheld or delayed.  The Indemnifying Party
shall be responsible for and shall pay the fees and disbursements of such
counsel directly related to the Claim.  Notwithstanding the foregoing, any
Indemnified Party shall have the right to retain its own counsel, but the fees
and disbursements of such counsel shall be at the expense of the Indemnified
Party unless: (i) the Indemnifying Party shall have failed to retain counsel as
required herein, or (ii) counsel retained by the Indemnifying Party is
inappropriate due to actual or potential conflicting interests between the
Indemnified Party and any other party represented by such counsel in the
Claim.  The Indemnifying Party shall not be liable for the fees and
disbursements of more than one law firm qualified to act as counsel for the
Indemnified Parties in connection with a Claim.
 
(c)        The Indemnifying Party shall not be liable for payment of any
settlement of a Claim without the Indemnifying Party’s prior written
consent.  The Indemnified Party also shall have the right to consent in writing
prior to settlement of a Claim involving the Indemnified Party, but such consent
shall not be unreasonably withheld or delayed by the Indemnified Party.
 
5.2        Certain Limitations.
 
(a)        In no event shall a party, or its employees, shareholders, officers,
directors, affiliates, and subsidiaries, and successors and assigns, be liable
or responsible for any inability, failure or delay to provide Provided Services
hereunder resulting from the delay, incompleteness or inaccuracy of records,
data or information furnished by the requesting party or any deficiency of
assets transferred by the requesting party to the performing party.
 
(b)        In no event shall a party, or its employees, shareholders, officers,
directors, affiliates, and subsidiaries, and successors and assigns, be liable
or responsible, whether in contract, tort (including negligence), warranty,
strict liability or any other legal theory for any special, indirect, incidental
or consequential damages of any nature (including without limitation any lost
profits) in connection with the Provided Services provided pursuant to this
Agreement.
 
(c)        Except as expressly set forth in this Agreement, no warranties,
representations, indemnities or guarantees with respect to the Provided Services
to be performed hereunder are made by either party, whether express or implied,
or arising by law, custom or otherwise.
 
 
-7-

--------------------------------------------------------------------------------

 
 
6.          Miscellaneous.
 
6.1        Notices. Any notice or communication of any kind to any party hereto
(or to such party’s Services Representatives) in connection with this Agreement
shall be at the address of such party set forth below, or to such other mailing
address of which such party shall advise the other party in writing:
 
If to Circle, to:


Circle Entertainment Inc.
650 Madison Avenue, 15th Floor
New York, New York 10022
Facsimile No.:  (212) 702-0126
Attention: Paul C. Kanavos, President


If to Function (X), to:


Function (X), Inc.
159 East 70th Street
New York, New York 10021
Facsimile No.:  (212) 319-6517
Attention: Janet Scardino, Chief Executive Officer


Any notice or other communication hereunder shall be in writing and shall be
deemed to have been duly given if personally delivered, sent by overnight
courier or sent by United States mail, or by facsimile transmission, and will be
deemed received, unless earlier received, (i) if sent by certified or registered
mail, return receipt requested, when noted as received by the Postal Service,
(ii) if sent by overnight courier, when actually received, (iii) if sent by
facsimile transmission (which transmission is confirmed), on the date confirmed
by the sending machine, and (iv) if delivered by hand, on the date of receipt.


6.2        Amendments.  This Agreement may not be modified, amended, altered or
supplemented, except by a written agreement executed by each of the parties
hereto.
 
6.3        Waiver.  Any waiver by a party hereto of any breach of or failure to
comply with any provision or condition of this Agreement by another party hereto
shall not be construed as, or constitute, a continuing waiver of such provision
or condition, or a waiver of any other breach of, or failure to comply with, any
other provision or condition of this Agreement, any such waiver to be limited to
the specific matter and instance for which it is given.  No waiver of any such
breach or failure or of any provision or condition of this Agreement shall be
effective unless in a written instrument signed by the party granting the waiver
and delivered to the other party hereto in the manner provided for in Section
6.1 hereof.  No failure or delay by any party to enforce or exercise its rights
hereunder shall be deemed a waiver hereof, nor shall any single or partial
exercise of any such right or any abandonment or discontinuance of steps to
enforce such rights, preclude any other or further exercise thereof or the
exercise of any other right
 
 
-8-

--------------------------------------------------------------------------------

 
 
6.4       Agreement Binding Upon Successors and Assigns.  This Agreement shall
be binding and inure to the benefit of the parties hereto and to their
respective successors, but the rights and obligations of the parties hereunder
shall not be assignable, transferable or delegable except as may be permitted by
the express provisions hereof without the consent of the other party, which may
be unreasonably withheld, delayed or conditioned, and any attempted assignment,
transfer or delegation thereof which is not made in accordance with such express
provisions shall be void.
 
6.5        Severability.  If any provision of this Agreement or the application
of any such provision to any person or entity or to any circumstance shall be
held invalid, the remainder of this Agreement or the application of such
provision to persons or entities or to such circumstances other than those to
which it is held invalid shall not be affected thereby.
 
6.6        Costs and Expenses.  Except as otherwise provided herein, each party
shall bear the costs and expenses incurred by it in connection with the
performance of its duties pursuant to this Agreement.
 
6.7        Arbitration.  Except as may be otherwise expressly provided in this
Agreement (including without limitation Section 6.9 hereof), any dispute or
controversy between the parties arising out of this Agreement shall be submitted
to a sole, mutually-agreed upon JAMS arbitrator pursuant to the American
Arbitration Association’s Expedited Procedures for arbitration in New York, New
York.  The costs of the arbitration, including any administration fee, the
arbitrator’s fee, and costs for the use of facilities during the hearings, shall
be borne equally by the parties to the arbitration.  Attorneys’ fees may be
awarded to the prevailing or most prevailing party at the discretion of the
arbitrator.  The arbitrator shall not have any power to alter, amend, modify or
change any of the terms of this Agreement nor to grant any remedy that is either
prohibited by the terms of this Agreement, or not available in a court of law.
The arbitrator shall issue a written reasoned award and decision that shall be
consistent with and supported by the facts and the law within 90 days from the
date the arbitration proceedings are initiated.  Judgment on the award of the
arbitrator may be entered in any court referred to in Section 6.9 hereof. In the
event the parties are not able to mutually agree on an arbitrator, the AAA shall
be authorized to appoint a sole arbitrator.
 
6.8        Counterparts.  This Agreement may be executed in any number of
counterparts by different parties to this Agreement in separate counterparts,
and may be delivered by facsimile, e-mail or other electronic medium, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same Agreement.
 
6.9        Governing Law; Forum for Certain Purposes.  This Agreement is to be
governed by and construed in accordance with the laws of the State of New York
(without regard to any conflicts of laws principles thereof).  Any part (and
only that part) of any dispute or controversy between the parties arising out of
this Agreement that involves a party seeking an injunction, restraining order or
other equitable relief, or the enforcement of an arbitration award, shall be
brought in and resolved exclusively in the state or federal courts sitting in
the State of New York and the parties hereto hereby waive and covenant not to
raise any claim or defense that such forum is not convenient or proper.  Each
party hereby agrees that any such court shall have in personam jurisdiction over
it with respect to the matters described in the preceding sentence, consents to
service of process pursuant to the notice provisions of Section 6.1 hereof or in
any other manner that may be authorized by New York law, and agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
specified by law.
 
 
-9-

--------------------------------------------------------------------------------

 
 
6.10      Entire Agreement.  This Agreement contains the entire understanding
and agreement of the parties relating to the subject matter hereof and
supersedes all prior and/or contemporaneous understandings and agreements of any
kind and nature (whether written or oral) among the parties with respect to such
subject matter, all of which are merged herein.
 
6.11      Headings.  The section headings contained in this Agreement are
inserted for reference purposes only and shall not affect in any way the
meaning, construction or interpretation of this Agreement.  Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate.  References to the singular shall include the plural and vice
versa.
 
6.12      Drafting History.  This Agreement shall be construed and interpreted
without regard to any presumption against the party causing this Agreement to be
drafted.  The parties acknowledge that this Agreement was negotiated and drafted
with each party being represented by competent counsel of its choice and with
each party having an equal opportunity to participate in the drafting of the
provisions hereof and shall therefore be construed as if drafted jointly by the
parties.
 
6.13      Relationship of the Parties.  Each of the parties shall be performing
Provided Services hereunder only as an independent contractor, and under no
circumstances shall either party, or any of its employees, agents or
subcontractors, be deemed employees, partners, agents or joint venturers of the
other party.  Nothing in this Agreement and no action taken by the parties under
this Agreement shall be construed to create a joint venture, trust, partnership
or agency relationship, or any other association of any kind, between the
parties.  Neither party shall act or represent or hold itself out as having
authority to act as an agent or partner of the other party, or in any way bind
or commit the other party to any obligations.
 
6.14      No Third Party Beneficiary.  The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto and their
respective successors or permitted assigns, and it is not the intention of the
parties to confer third-party beneficiary rights upon any other Person other
than a Person entitled to indemnity under Section 5 hereof.
 
 
-10-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective as of the date and year first above written.
 

    CIRCLE ENTERTAINMENT INC.             By:         Name:       Title:  

 

    FUNCTION (X) INC.             By:         Name:       Title:  

 
 
-11-

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.1(a)
 
LIST OF ADMINISTRATIVE SERVICES




1. Legal counsel services and related support; and
 
2. General administrative services.
 
 
-12-

--------------------------------------------------------------------------------